r/RECEIVED^
            JUH 3 0 2015
          THIRD COURT OfAPPEALS^,
      \      JEFFREY D. KYLE /
                                      CAUSE NO. D-l-GN-12-000983


LAKE TRAVIS TRANSITIONAL LTCH,                                IN THE DISTRICT COURT OF
LLC n/k/a LAKE TRAVIS SPECIALTY
HOSPITAL, L.L.C.,
     Plaintiff,

                                                              TRAVIS COUNTY, TEXAS

LAKEWAY REGIONAL MEDICAL
CENTER, LLC, SURGICAL
DEVELOPMENT PARTNERS, LLC,
BRENNAN, MANNA & DIAMOND, LLC,
BRENNAN, MANNA & DIAMOND, P.L.,
AND FRANK T. SOSSI,
           Defendants.                                        345TH JUDICIAL DISTRICT



  DEFENDANTS' REQUEST FOR PREPARATION OF SUPPLEMENTAL CLERK'S
                                                 RECORD

TO:        Hon. Velva L. Price, District Clerk, Civil Division, 1000 Guadalupe Street, Room 301,
           Austin, TX 78701

           Defendants Lakeway Regional Medical Center, LLC and Surgical Development Partners,

LLC ("Defendants") are appealing the final judgment signed in this case on October 16, 2014, to

the Third Court of Appeals, Austin, Texas, Case No. 03-15-00025-CV.

           On January 12, 2015, Defendants filed their Request for Preparation of Clerk's Record.

The following items were requested but were not included in the Clerk's Record filed on June

16, 2015.         Nor were they included in the Clerk's Record filed on May 21 and June \8.

Defendants respectfully request that you prepare, for inclusion in a Supplemental Clerk's

Record, the following designated items and any accompanying exhibits:

 Original
                           Date                           Document Description
Request No.
      10                 12/9/13    Plaintiffs Motion to Compel Production of Documents Based on
                                    Crime-Fraud Exception
                                    (Only the first page of the motion was included in the June 16, 2015
                                    Clerk's Record.)


540513171
 Original
                      Date                            Document Description
Request No.
                    5/21/14     Affidavit in Support of Plaintiffs Responses to Defendants'
                                Motions for Summary Judgment
      81            8/11/14     Defendants' Objections to Plaintiffs Deposition Designations
      104           10/10/14    Defendants' Opposition to Plaintiffs Motion for Entry of Judgment j
      105           10/10/14    Plaintiffs Response in Opposition to Defendants' Motion to        j
                                Disregard Certain Jury Findings and for Rendition of a Take       !
                                Nothing Judgment Against Plaintiff
      106           10/17/14    Cover letter from Judge Livingston enclosing Orders
      107            signed     Order - denying Defendants' Motion to Disregard Certain Jury      j
                    10/16/14;   Findings and for Renditions of a Take Nothing Judgment Against    i
                      filed     Plaintiff
                    10/17/14


           Defendants also respectfully request that the following item be included in the

Supplemental Clerk's Record:

  signed 7/16/14;        Order on Defendants Brennan, Manna & Diamond, LLC and Frank T.
    filed 7/17/14        Sossi's Amended Traditional and No-Evidence Motion for Summary
                         Judgment
       6/25/15           This Request for Preparation of Supplemental Clerk's Record


           Please let me know when the record is complete so that I may arrange for prompt

payment. Because the Court of Appeals has set a due date for the Appellants' Brief, we ask that

you prepare and file the supplemental record as soon as you can do so.




54061317 i
             Respectfully submitted,

             NORTON ROSE FULBRIGHT US LLP


             By:           /s/JeffCody
                    Jeff Cody
                    State Bar No. 04468960
                   jeff.cody@nortonrosefulbright.com
                    Barton W. Cox
                    State Bar No. 24065087
                    beau. cox@nortonrosefulbright.com
                    James V. Leito IV
                    State Bar No. 24054950
                   james.leito@nortonrosefulbright.com
             2200 Ross Avenue, Suite 3600
             Dallas, TX 75201-2784
             Telephone:    (214)855-8000
             Telecopier:     (214)855-8200

                    Joy Solo way
                    State Bar No. 18838700
                   joy.soloway@nortonrosefulbright.com
             1301 McKinney, Suite 5100
             Houston, TX 77010-3095-
             Telephone:      (713)651-5151
             Telecopier:     (713)651-5246

             Attorneysfor Defendants Lakeway Regional
             Medical Center, LLCand Surgical Development
             Partners, LLC




54061317.1
                             CERTIFICATE OF FILING AND SERVICE

       On the 25th day of June 2015, this Request for Preparation of Supplemental Clerk's
Record was served on the following and filed in compliance with the Texas Rules of Civil
Procedure and Texas Rules of Appellate Procedure by FileTime.com upon:

        Hon. Velva L. Price
        Travis County District Clerk
            Civil Division
            1000 Guadalupe Street, Room 301
        Austin, TX 78701

        S. Abraham Kuczaj III
        akuczaj@scottdoug. com
        Paige A. Amstutz
        pamstutz@scottdoug. com
        Steven J. Wingard
        swingard@scottdoug.com
        Jane Webre
        jwebre@scottdoug.com
         Scott Douglass & McConnico LLP
        303 Colorado Street, Suite 2400
        Austin, TX 78701-3234
            Via Email

        Robert A. Bragalone
        bbragalone@gordonrees.com
        B. Ryan Fellman
        rfellman@gordonrees. com
        Gordon & Rees LLP
            2100 Ross Avenue, Suite 2800
            Dallas, TX 75201
            Via Email

        Jeffrey D. Kyle, Clerk
        Third Court of Appeals District
        Price Daniel, Sr. Building
        209 West 14th Street, Room 101
        Austin, TX 78701
            Via U.S. Mail

                                                   /s/JeffCody
                                              JEFF CODY




540613171
                                                       •N   HOUST                           WS&S: U.S. POSTAGE » pitneybowes
                                                               3   •
                                                       25 3Lm '15
                                                            •i L
Joy M. Soloway                                                                                 Ei!£ 0001395635 JUN 25 2015
Norton Rose Fulbright US LLP
FulbrigW Tower
1301 McKmney. Suite 5100
Houston. Texas 77010-3095
       MR JEFFREY D KYLE
       CLERK THIRD COURT OF APPEALS
       PRICE DANIEL SR BUILDING
       209 WEST 14 111 STREET ROOM 101
       AUSTIN, TX 78701
                                         78701151409           |Hijjj,J..,»iWH|»/l»»M|«M|"y»'li'lj»",»|I.Hi,;iJ.